       Case 4:21-cv-00095-CDL Document 46 Filed 09/21/21 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

AMERICAN SOUTHERN HOMES         *
HOLDINGS, LLC and ASH-GRAYHAWK,
LLC,                            *

      Plaintiffs,                        *
                                                  CASE NO. 4:21-CV-95 (CDL)
vs.                                      *

DAVID B. ERICKSON, et al.,               *

      Defendants.                        *


                                O R D E R

      Plaintiffs    entered   into   a       contract   with   Defendants   that

required Defendants to develop residential lots and make them

available for sale to Plaintiffs according to an agreed upon

schedule.     The pertinent provision in the contract provides as

follows: “Starting with the calendar quarter ending on December

31, 2019, Buyer agrees to purchase from Seller the number of Lots

set forth on the Lot takedown schedule. . . . The number of Lots

shown on the Takedown Schedule represents the minimum number of

Lot closings (“Lot Takedowns”) that Buyer is required to complete,

based on the availability of Finished Lots, during each calendar

quarter[.]”    Am. Compl. Ex. 2, Land Purchase Agreement § 6, ECF

No. 15-2.     The Takedown Schedule lists 45 lots for the quarter

ending September 30, 2021 and 45 lots for each succeeding quarter.

Schedule 1 to LPA Takedown Schedule, ECF No. 15-2 at 17.                     The
       Case 4:21-cv-00095-CDL Document 46 Filed 09/21/21 Page 2 of 5



agreement is silent as to when during the quarter lots must be

made available.          The contract left that determination for the

parties to work out.         Land Purchase Agreement § 6.

      Defendants have complied with the Takedown Schedule through

the second quarter of 2021, i.e. June 30, 2021.                          Defendants

maintain that Plaintiffs, however, have failed to engage in good

faith discussions regarding the development of lots pursuant to

the   parties’     contract.        Because    of    this   alleged      default   by

Plaintiffs, Defendants have notified Plaintiffs that they consider

the contract terminated and thus are relieved of any obligation to

provide future lots pursuant to the Takedown Schedule.

      Plaintiffs      have   sued    Defendants      claiming     that    they   have

breached    the    contract.        Plaintiffs’      complaint    seeks    specific

performance of the contract and damages.              Presently pending before

the Court is Plaintiffs’ motion for a preliminary injunction

seeking    specific      performance    of    the    contract.      Specifically,

Plaintiffs ask the Court to order Defendants to sell lots according

to the Takedown Schedule.

      “A preliminary injunction may be entered when a plaintiff

establishes       four   elements:     ‘(1)   a     substantial    likelihood      of

success on the merits; (2) a substantial threat of irreparable

injury; (3) that the threatened injury to the plaintiff outweighs

the potential harm to the defendants; and (4) that the injunction

will not disserve the public interest.’”               Friedenberg v. Sch. Bd.


                                         2
         Case 4:21-cv-00095-CDL Document 46 Filed 09/21/21 Page 3 of 5



of Palm Beach Cnty., 911 F.3d 1084, 1090 (11th Cir. 2018) (quoting

Palmer    v.       Braun,     287      F.3d    1325,       1329    (11th    Cir.     2002)).

Preliminary injunctions are intended to “preserve the status quo

until the merits of the controversy can be fully and fairly

adjudicated.”            Ne. Fla. Chapter of Ass’n of Gen. Contractors of

Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990).

“Mandatory         preliminary       relief,       which    goes   well    beyond     simply

maintaining the status quo[,] is particularly disfavored, and

should not be issued unless the facts and law clearly favor the

moving party.”            Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir.

1976).

     Because Plaintiffs have failed to demonstrate a substantial

likelihood of success on the merits of their specific performance

claim,    a    preliminary        injunction        granting       such    relief    is   not

appropriate.             The contractual provision requiring Defendants to

provide Plaintiffs with a certain number of lots “during” each

quarter       as    set     out   in    the   Takedown       Schedule      is   plain     and

unambiguous.             It requires that the lots be provided during the

particular quarter.               “During” means throughout the course or

duration of.         Thus, “during a quarter” means at some time in the

course    of       the    quarter.       So   for    the    September      2021     quarter,

Defendant is obligated under the contract, if it has not been

effectively terminated, to provide 45 lots for sale to Plaintiffs.

That quarter ends on September 30, 2021.                      Plaintiffs’ lawsuit and


                                               3
       Case 4:21-cv-00095-CDL Document 46 Filed 09/21/21 Page 4 of 5



the accompanying motion for preliminary injunction were filed

before the time for performance had occurred.          As of the date of

today’s order, the time for performance has not yet expired. Thus,

no breach has occurred.

      Plaintiffs argue that even under the Court’s interpretation

of the contract, Defendants have clearly repudiated the contract

in advance of the time set for performance. Plaintiffs are correct

that Georgia law recognizes a claim for breach of contract based

on   repudiation   of   performance.     But   upon   being   notified   of

Defendants’ attempted termination/repudiation of the contract,

Plaintiffs had the option of two remedies according to Georgia

law: “(1) to accept [Defendants’ termination] as an anticipatory

breach of the [contract] and sue for damages; or, (2) to treat the

alleged [contract] as remaining in force until the time set for

performance, and then sue for specific performance.” Kirkland v.

Morris, 212 S.E.2d 781, 783 (Ga. 1975).           Under Georgia law, an

action for specific performance is premature and will not lie if

the time for performance of the contract has not yet expired. Id.

Accordingly, under the present circumstances, Plaintiffs are not

likely to succeed on the merits of their specific performance claim

because the time for performance has not yet expired.         Plaintiffs’

motion for preliminary injunction is therefore denied.1


1
  Plaintiffs may renew their motion for a preliminary injunction after
the time for performance has expired if Defendants fail to perform their


                                    4
       Case 4:21-cv-00095-CDL Document 46 Filed 09/21/21 Page 5 of 5



     IT IS SO ORDERED, this 21st day of September, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




obligations under the contract in the future. But any relief granted
pursuant to such motion would be restricted to the quarter for which the
time for performance has expired. In that event, the Court would have
to determine whether Defendants’ termination of the contract was legally
authorized and whether the other elements for a preliminary injunction
have been satisfied, including the lack of an adequate remedy at law
through the recovery of monetary damages.    See Sexton v. Sewell, 830
S.E.2d 605, 609 (Ga. Ct. App. 2019); O.C.G.A. §§ 23-2-130, 23-1-3.


                                    5
